United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Corpus Christie, TX, Employer
)
___________________________________________ )
T.P., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-619
Issued: September 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 16, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 6, 2007 decision, which denied further merit review. As more
than one year has elapsed between the most recent merit decision of the Office dated
December 13, 2006 and the filing of this appeal, pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 2, 2000 appellant, then a 44-year-old elevator operator, filed a traumatic
injury claim alleging that on September 29, 2000 he pushed and pulled mail equipment, injuring

his neck, right hand, arm and shoulder.1 He stopped work. The Office accepted appellant’s
claim for cervical strain. He returned to sedentary duty on August 2, 2002.
The record reflects that appellant filed a claim for a recurrence of disability. On May 13,
2003 the Office expanded his claim to include a right shoulder strain.
In a March 18, 2003 report, Dr. Robert A. Sciortino, a Board-certified orthopedic surgeon
and second opinion physician, noted appellant’s history of injury and medical treatment. He
reviewed appellant’s job description as an elevator operator and opined that appellant could
perform “most if not all of the duties listed.” Dr. Sciortino noted that there was not indication of
how much weight appellant was required to lift and advised that he could “lift at least 25 pounds
floor to waist with both hands.” He opined that appellant had reached maximum medical
improvement and that no further treatment was necessary.
In a July 31, 2003 report, Dr. Naresh Misir, Board-certified in internal medicine and a
treating physician, advised that appellant could not perform the duties of his date-of-injury
position and was permanently on light duty.
On August 26, 2003 the Office referred appellant, together with a statement of accepted
facts and the medical record to Dr. Donald H. Brancato, a Board-certified orthopedic surgeon for
an impartial medical evaluation. It found a conflict in medical opinion between Dr. Misir, who
opined that appellant’s restrictions were indefinite and more restrictive than the permanent work
restrictions provided by Dr. Sciortino, the second opinion physician.
In an October 25, 2003 report, Dr. Brancato noted appellant’s history of injury and
treatment and conducted a physical examination. He determined that appellant had no
limitations of specific movements in any plane and advised that there were no objective findings
to limit his work activities. Dr. Brancato determined that appellant was “fully capable of
returning to his work activity as an elevator operator.” On December 3, 2003 the Office
requested that he provide additional information. On December 4, 2003 Dr. Brancato advised
that appellant had reached maximum medical improvement and no further medical treatment was
required.
On December 8, 2003 the Office proposed to terminate appellant’s compensation benefits
based on the report of Dr. Brancato, which established that he had reached maximum medical
improvement and no further medical treatment was required and he was able to return to the full
duties of his position as an elevator operator.
By decision dated January 20, 2004, the Office terminated appellant’s medical and wageloss benefits effective January 16, 2004.

1

The record reflects that appellant had several nonwork-related conditions which included right leg clot; a
service-connected right ulnar condition and right ulnar surgery. The record also reflects that appellant has several
work-related claims for an injury on May 6, 2003 under Claim No. 112018530 and an injury on July 14, 2004 under
Claim No. 112024252.

2

On July 19, 2007 appellant requested reconsideration.2 He submitted a copy of a
December 20, 2006 letter to his congressional representative, contending that his claim included
more than a strain. Appellant also indicated that he had not received a schedule award or
compensation for his absences.
In a January 9, 2007 response, the Office informed appellant’s congressional
representative that appellant had been referred for an impartial medical examination with
Dr. Brancato, a Board-certified orthopedic surgeon. It noted that appellant was found capable of
performing his date-of-injury position and that no further medical care was necessary for the
accepted strains. The Office indicated that appellant was given a pretermination notice, and 30
days to respond with supportive documentation, and his termination was finalized on
January 20, 2004. It explained that appellant had had five reconsiderations in the past; however,
the medical evidence did not support his claim for continuing compensation and benefits.
Appellant submitted a health summary comprised of Department of Veterans Affairs
(VA) treatment notes dating from August 6, 2004 to April 3, 2007. On April 7, 2007
Dr. Alan H. Morris, a Board-certified orthopedic surgeon, noted that he was providing an
impairment rating regarding appellant’s service-connected ulnar nerve condition. He had
reviewed appellant’s workers’ compensation reports and examination and concluded that “it is
not at all likely that the veteran’s right shoulder or arm complaints are in any way related to his
service-connected disability, injury or right ulnar nerve injury in the right hand.” In a report
dated August 10, 2004, Dr. Michael J. O’Day, a Board-certified family practitioner and
osteopath, noted appellant’s history of injury and treatment. He conducted an examination
pertaining to appellant’s claim for an increase in his veteran’s award related to his right ulnar
neuritis. Dr. O’Day concluded that appellant’s complaints of numbness and tingling in the ulnarsupplied area of the left forearm and left fourth and fifth fingers were “at least as likely as not
caused by his ulnar neuritis.” Notes from a nurse practitioner were also submitted.
In an August 6, 2007 decision, the Office denied appellant’s request for reconsideration
without a merit review finding that the evidence submitted was irrelevant or immaterial with
regard to the issue in the case.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,3 the Office may
reopen a case for review on the merits in accordance with the guidelines set forth in section
10.606(b)(2) of the implementing federal regulations, which provides that a claimant may obtain

2

The record reflects that appellant previously requested reconsideration on February 3, 2004, February 7 and
August 30, 2005, March 30 and November 7, 2006. By decisions dated February 12, 2004, May 9 and December 7,
2005, May 23 and December 13, 2006, the Office denied modification of the January 20, 2004 decision. These
decisions continued to find that the report of Dr. Brancato represented the weight of the medical evidence.
3

5 U.S.C. § 8128(a).

3

review of the merits if the written application for reconsideration, including all supporting
documents, sets forth arguments and contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].”4
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.5
ANALYSIS
Appellant’s July 19, 2007 request for reconsideration neither alleged, nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, he did
not advance a relevant legal argument not previously considered by the Office. Consequently,
appellant is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(2).
Appellant submitted a copy of a December 20, 2006 letter to his congressional
representative, in which he indicated that his claim included more than a strain and that he had
not received a schedule award or compensation for his absences. However, the underlying issue
in this case is medical evidence and opinion. The Office terminated appellant’s claim for
medical and wage-loss benefits on January 20, 2004, based on the report of Dr. Brancato, the
impartial medical examiner, who determined that appellant had reached maximum medical
improvement and advised that no further medical treatment was required. Appellant’s letter to
his congressman is not relevant to the issue of whether he continued to be disabled or have
residuals of his work-related conditions.
Appellant also submitted VA treatment records that included an April 7, 2007 report from
Dr. Alan H. Morris, a Board-certified orthopedic surgeon, who provided an impairment rating
regarding appellant’s service-connected ulnar nerve condition. The Board finds that this report is
not relevant as the physician addressed the issue of impairment rating for appellant’s serviceconnected disability and did not address the relevant issue of whether appellant’s accepted injury
caused or contributed to disability on or after January 16, 2004. The submission of evidence that
does not address the relevant issue in this case does not constitute a basis for reopening a case.6
4

20 C.F.R. § 10.606(b).

5

20 C.F.R. § 10.608(b).

6

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Robert P.
Mitchell, 52 ECAB 116 (2000).

4

While Dr. Morris noted appellant’s workers’ compensation claim, he did not provide any opinion
regarding the relationship of any disability to his accepted work-related condition. The Board
also finds that the August 10, 2004 report from Dr. O’Day is not relevant because it also pertains
to appellant’s service-connected right ulnar neuritis and did not address his work-related
disability.7
The treatment notes dated April 19, 2003 from a nurse practitioner are similarly not
relevant. Nurses are not physicians under the Act and are not competent to render a medical
opinion.8 As the issue in the claim is medical in nature, these notes do not constitute a basis for
reopening his case for a merit review. The Office properly determined that this evidence did not
constitute a basis for reopening the case for a merit review.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for further
review of the merits under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 6, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 3, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Id.

8

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007).

5

